Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 3, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of credibility and identification were properly considered by the jury and there is no basis for disturbing its determinations. The officers had a sufficient opportunity to observe the transaction, and their account of the incident was plausible. Concur—Mazzarelli, J.P., Saxe, Marlow, Gonzalez and Sweeny, JJ.